     Case 2:19-cr-00149-JAD-EJY Document 57 Filed 06/29/20 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4    UNITED STATES OF AMERICA,                                Case No. 2:19-cr-00149-JAD-EJY
 5                   Plaintiff,
                                                                            ORDER
 6          v.
 7    ROBERT DILLON,
 8                   Defendant.
 9

10          Before the Court is Defendant Robert Dillon’s Motion to Compel United States Marshal to
11   Transport Detainee to Physician for Medical Treatment. ECF No. 52. Also before the Court is
12   Defendant’s Motion for Leave to File Exhibits Under Seal. ECF No. 53. In the Response to
13   Defendant’s Motion to Compel (ECF No. 55), the Government does not object to Defendant’s
14   request, but instead states the reason underlying Defendant’s Motion is his decision to refuse
15   treatment at the Southern Nevada Detention Center. Id. at 2. The Government also states that once
16   transportation to appointments for conditions such as those suffered by Defendant have resumed, the
17   Marshals Service will transport Defendant to outside medical care. Id. In Reply, Defendant states
18   that his condition is emergent and that an order requesting immediate transport or, alternatively, a
19   timeline to ensure timely transport occurs should be entered by the Court. ECF No. 56.
20          After reviewing all the information before the Court, not the least of which is the agreement
21   that outside medical care is appropriate for Defendant, IT IS HEREBY ORDERED that Defendant’s
22   Motion to Compel (ECF No. 52) is GRANTED in part and DENIED in part.
23          IT IS FURTHER ORDERED that Defendant shall be transported for outside medical care as
24   soon as it is reasonably possible for the U.S. Marshal Service to do so.
25          IT IS FURTHER ORDERED that the U.S. Attorney’s Office shall provide a status report to
26   the Court, no later than 10 calendar days from the date of this Order, which provides the following
27   information:
28
                                                      1
     Case 2:19-cr-00149-JAD-EJY Document 57 Filed 06/29/20 Page 2 of 2




 1                •   Whether the doctor to whom Defendant has been referred is seeing patients; and,

 2                •   When Defendant is scheduled for an appointment.

 3          IT IS FURTHER ORDERED that if no appointment is scheduled and/or there is no date

 4   certain by which the U.S. Marshals Service believes it can transport Defendant, the status report

 5   must advise the Court why no appointment or transportation date has been set and the date by which

 6   either or both events are likely to occur.

 7          IT IS FURTHER ORDERED that Defendant’s Motion to Seal (ECF No. 53) is GRANTED.

 8          Dated this 29th day of June, 2020

 9

10

11
                                                  ELAYNA J. YOUCHAH
12                                                UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    2
